            Case 1:18-cv-01734-DAD-JLT Document 21 Filed 04/17/20 Page 1 of 3


     SYLVIA LOPEZ, ESQ. SBN. 95234
 1   MARCOS RODRIGUEZ, ESQ. SBN. 285222
     LAW OFFICE OF SYLVIA LOPEZ, APC
 2   315 TRUXTUN AVENUE
     BAKERSFIELD, CA 93301
 3   PH (661) 324-5911 FX (661) 324-0194
 4   Attorneys for Plaintiff, NICHOLAS ANGEL PEREZ
 5
                            IN THE UNITED STATES DISTRICT COURT
 6                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
                                      FRESNO DIVISION
 7

 8                                                           )   Case No.: 1:18-cv-01734-DAD-JLT
     NICHOLAS ANGEL PEREZ,                                   )
 9                                                           )   STIPULATION AND PROPOSED ORDER TO
                     Plaintiff,                              )   CONTINUE THE TRIAL 90 DAYS AND THE
10                                                           )   APPLICABLE LITIGATION
            vs.                                              )   DATES/DEADLINES
11                                                           )   (Doc. 20)
     UNITED STATES OF AMERICA,                               )
12                                                           )
                     Defendant                               )
13

14
            WHEREAS, Plaintiff Nicholas Angel Perez underwent additional significant medical
15
     procedures, unforeseen at the time of the issuance of the Scheduling Order of March 26, 2019,
16
     which resulted in the improvement of Plaintiff’s level of activities and quality of life in general.
17
     As such, there has been additional discovery recently obtained in the form of voluminous
18
     medical records, which became difficult to acquire, in part due to the COVID-19 pandemic.
19
     Counsel agree this supplemental discovery is vital in addressing Plaintiff’s present assertion for
20
     damages and a continuance of trial and the remaining applicable litigation dates and deadlines,
21
     would allow sufficient time for parties to enter into meaningful, good faith settlement
22
     negotiations, and mediation, if necessary; as well as, avoid potentially unnecessary trial
23
     preparation and taking up the court’s limited resources.
24
        IT IS HEREBY STIPULATED, by and between the parties through their undersigned
25
     counsel, as follows:
26
        1. The trial currently scheduled for March 9, 2021 at 8:30 a.m. in Courtroom 5 be continued
27
            for approximately 90 days, or to a date that is convenient to the Court’s calendar, along
28
                       STPIULATION AND PROPOSED ORDER FOR CONTINUANCE OF TRIAL
                            AND APPLICABLE LITIGATION DATES AND DEADLINES

                                                     - 1 -
           Case 1:18-cv-01734-DAD-JLT Document 21 Filed 04/17/20 Page 2 of 3



 1          with the remaining applicable litigation dates and deadlines. Set forth below are proposed
 2          dates for the Court’s consideration.
 3             a. [PROPOSED] Discovery Deadlines:
 4                      i. Non-Expert: currently 09/25/2020 amended to 12/25/2020
 5                     ii. Expert: currently 09/25/2020 amended to 12/25/2020
 6                             1. Plaintiff Expert Disclosure: currently 04/24/2020 amended to
 7                                 07/24/2020
 8                             2. Defendant Expert Disclosure: currently 05/22/2020 amended to
 9                                 08/20/2020
10                             3. Plaintiff Rebuttal Experts Disclosure: currently 06/19/2020
11                                 amended to 09/17/2020
12             b. [PROPOSED] Non-Dispositive Motion Deadlines

13                      i. Filing: currently 10/06/2020 amended to 01/04/2021

14                     ii. Hearing: currently 11/03/2020 amended to 02/01/2021

15             c. [PROPOSED] Dispositive Motion Deadlines

16                      i. Filing: currently 10/06/2020 amended to 01/04/2021

17                     ii. Hearing: currently 11/03/2020 amended to 02/01/2021

18             d. [PROPOSED] Settlement Conference: 10/02/2020 at 1:30 p.m. 510 19th Street,

19                 Bakersfield, CA amended to 01/08/2021

20             e. [PROPSOED] Pre-Trial Conference:

21                      i. Currently 01/11/2021 at 1:30 p.m. in Courtroom 5 amended to 04/11/2021

22             f. [PROPOSED] Trial

23                      i. Currently 03/09/2021 at 8:30 a.m. in Courtroom 5 amended to 06/07/2021

24   Dated: April 16, 2020                         LAW OFFICE OF SYLVIA LOPEZ, APC

25
                                          By:      /s/ Marcos Rodriguez (authorized 4/16/2020)
26                                                 SYLVIA LOPEZ, ESQ.
27
                                                   MARCOS RODRIGUEZ, ESQ.

28
                      STPIULATION AND PROPOSED ORDER FOR CONTINUANCE OF TRIAL
                           AND APPLICABLE LITIGATION DATES AND DEADLINES

                                                   - 2 -
            Case 1:18-cv-01734-DAD-JLT Document 21 Filed 04/17/20 Page 3 of 3


                                                 Attorneys for Plaintiff
 1
                                                 NICHOLAS ANGEL PEREZ
 2
     Dated: April 16, 2020                       MCGREGOR W. SCOTT
 3                                               United States Attorney
 4
                                          By:    /s/ Joseph B. Frueh
 5                                               JOSEPH B. FRUEH
                                                 Assistant United States Attorney
 6

 7
                                                 Attorneys for Defendant
                                                 UNITED STATES OF AMERICA
 8

 9                                              ORDER

10          Based upon the extraordinary circumstances posed by the COVID-19 pandemic and the
11   stipulation of the parties, the Court ORDERS the case schedule amended as follows:
12          1.      All nonexpert and expert discovery SHALL be completed no later than December
13   28, 2020;
14
            2.      The plaintiff SHALL disclose his experts no later than July 24, 2020. The defense
15
     SHALL disclose experts no later than August 20, 2020 and the plaintiff SHALL disclose any
16
     rebuttal experts no later than September 17, 2020;
17
            3.      Any non-dispositive or dispositive motions SHALL be filed no later than January
18
     4, 2021 and heard no later than February 2, 2021;
19
            4.      The settlement conference is CONTINUED to January 8, 2021 at 9:00 a.m. at 510
20
     19th Street, Bakersfield, CA;
21
            5.      The pretrial conference is CONTINUED to April 19, 2021 at 3:30 p.m.;
22
            6.      The trial is CONTINUED to June 15, 2021 at 8:30 a.m., Courtroom 5.
23

24
     IT IS SO ORDERED.
25

26
        Dated:     April 16, 2020                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                       STPIULATION AND PROPOSED ORDER FOR CONTINUANCE OF TRIAL
                            AND APPLICABLE LITIGATION DATES AND DEADLINES

                                                  - 3 -
